Case 6:21-cv-00313-GAP-GJK Document 46 Filed 07/29/21 Page 1 of 20 PageID 1393




                           UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

    SPEECH FIRST, INC.,

                          Plaintiff,

    v.                                                      Case No: 6:21-cv-313-GAP-GJK

    ALEXANDER CARTWRIGHT,

                          Defendant.


                                               ORDER
              This matter comes before the Court on Plaintiff’s Motion for Preliminary

    Injunction (Doc. 3). In ruling on this Motion, the Court considered Defendant’s

    Response in Opposition (Doc. 36) and Plaintiff’s Reply in support of its Motion

    (Doc. 39). The Court heard oral argument on May 17, 2021. Doc. 44.

         I.       Background

              Plaintiff Speech First, Inc., (“Speech First”) is a freedom-of-speech advocacy

    organization with a membership base that includes students at public universities

    and colleges. It sues Defendant Alexander Cartwright (“Cartwright”) in his

    personal capacity and in his official capacity as president of the University of

    Central Florida (“UCF”).1 UCF is a public university organized and existing under



            Speech First in its initial Complaint (Doc. 1) named multiple UCF officials, including
              1

    Cartwright and the members of UCF’s board of trustees, as defendants. The parties stipulated to
Case 6:21-cv-00313-GAP-GJK Document 46 Filed 07/29/21 Page 2 of 20 PageID 1394




    the laws of Florida. Speech First claims that several UCF student conduct policies

    violate the First and Fourteenth Amendments of the Constitution. Speech First

    seeks a declaration that these challenged policies are unconstitutional, a

    permanent injunction barring UCF from enforcing those policies, and nominal

    damages.

           Speech First has three anonymous members who are students at UCF

    (Students A, B, and C, hereinafter referred to as the “Members”). Speech First

    states in its verified Amended Complaint that the Members each hold beliefs that

    are unpopular at UCF and that they are afraid of being disciplined under the

    challenged policies if they express those beliefs. None of the Members have been

    disciplined under those policies.

           Speech First now asks the Court to enter a preliminary injunction barring

    UCF from enforcing three of the challenged policies: the Discriminatory-

    Harassment Policy, the Computer Policy, and the Just Knights Response Team. 2




    the dismissal of all defendants except for Cartwright. Doc. 23. The parties agreed that any
    injunctive or declaratory relief in this action as to Cartwright will be binding on UCF. Doc. 23 ¶ 3.
    The Court entered an order dismissing those other defendants on March 1, 2021 (Doc. 24). Speech
    First has filed an Amended Complaint with Cartwright as the only defendant (Doc. 30).
           2
              Speech First also moved to enjoin UCF’s “ResNet User Agreement.” However, Speech
    First confirmed at oral argument on May 17, 2021 that, while it has not dropped its overall
    challenge to the ResNet Agreement, it has now abandoned its request for a preliminary
    injunction as to that policy. Therefore, the Court will not address the ResNet Agreement in this
    order.




                                                    -2-
Case 6:21-cv-00313-GAP-GJK Document 46 Filed 07/29/21 Page 3 of 20 PageID 1395




               a. Discriminatory-Harassment Policy

           Speech First seeks to enjoin UCF’s Discriminatory-Harassment Policy,

    which is identified in UCF’s handbook as Policy 2-004.2(IV)(B). This policy reads

    as follows:

           Discriminatory harassment consists of verbal, physical, electronic or
           other conduct based upon an individual’s race, color, ethnicity,
           national origin, religion, non-religion, age, genetic information, sex
           (including pregnancy and parental status, gender identity or
           expression, or sexual orientation), marital status, physical or mental
           disability (including learning disabilities, intellectual disabilities,
           and past or present history of mental illness), political affiliations,
           veteran’s status (as protected under the Vietnam Era Veterans’
           Readjustment Assistant Act), or membership in other protected
           classes set forth in state or federal law that interferes with that
           individual’s educational or employment opportunities, participation
           in a university program or activity, or receipt of legitimately-
           requested services meeting the description of either Hostile
           Environment Harassment or Quid Pro Quo Harassment, as defined
           above.

           Discriminatory harassment may take many forms, including verbal
           acts, name-calling, graphic or written statements (via the use of cell
           phones or the Internet), or other conduct that may be humiliating or
           physically threatening.

    Doc. 3-1 at 17–18.

           The Discriminatory-Harassment Policy prohibits student conduct that meets

    the description of “Hostile Environment Harassment.”3 Hostile Environment




           “Quid Pro Quo Harassment” is also prohibited, but Speech First does not present any
           3

    argument as to this prohibition so the Court will not address it.




                                                -3-
Case 6:21-cv-00313-GAP-GJK Document 46 Filed 07/29/21 Page 4 of 20 PageID 1396




    Harassment is defined as:

          Discriminatory harassment that is so severe or pervasive that it
          unreasonably interferes with, limits, deprives, or alters the terms or
          conditions of education (e.g., admission, academic standing, grades,
          assignment); employment (e.g., hiring, advancement, assignment);
          or participation in a university program or activity (e.g., campus
          housing), when viewed from both a subjective and objective
          perspective.

          In evaluating whether a hostile environment exists, the university
          will consider the totality of known circumstances, including, but not
          limited to:

                • The frequency, nature and severity of the conduct;
                • Whether the conduct was physically threatening;
                • The effect of the conduct on the complainant’s mental or
          emotional state;
                • Whether the conduct was directed at more than one person;
                • Whether the conduct arose in the context of other
          discriminatory conduct or other misconduct;
                • Whether the conduct unreasonably interfered with the
          complainant’s educational or work performance and/or university
          programs or activities; and
                • Whether the conduct implicates concerns related to
          academic freedom or protected speech.

          A hostile environment can be created by pervasive conduct or by a
          single or isolated incident, if sufficiently severe. The more severe the
          conduct, the less need there is to show a repetitive series of incidents
          to prove a hostile environment, particularly if the conduct is
          physical. However, an isolated incident, unless sufficiently serious,
          does not amount to Hostile Environment Harassment.

    Doc. 3-1 at 14. Students can be subject to discipline for violating this policy.

              b. Computer Policy

          The Computer Policy that Speech First challenges is UCF’s Use of



                                              -4-
Case 6:21-cv-00313-GAP-GJK Document 46 Filed 07/29/21 Page 5 of 20 PageID 1397




    Information Technologies and Resources Policy 4-002.2(B)(7)(b), which reads:

           7. The university provides email and other electronic messaging
           systems only for official university business. University employees
           are allowed to make incidental use of such systems for necessary
           personal messaging. The following uses of university messaging
           systems by students and employees are prohibited under this policy:

           …

           b. harassing or hate messages

    Doc. 3-1 at 173.4

               c. Just Knights Response Team (JKRT)

           Speech First also seeks to enjoin the operation of the JKRT. The JKRT is an

    interdisciplinary team of UCF officials that responds to reports of “bias-related

    incidents.”5 The parties have not submitted an official policy governing the JKRT.

    Instead, information on the JKRT’s functioning is presented through screenshots

    of the JKRT’s web pages that Speech First submitted, as well as from affidavits




           4
              Speech First notified the Court shortly before the hearing that UCF updated this policy
    on April 29, 2021 to change the terms “harassing or hate messages” to “harassment as prohibited
    by university policy.” Doc. 43. Cartwright has not informed the Court of this change in policy or
    argued that this change in policy renders consideration of the old Computer Policy moot. Indeed,
    counsel for Cartwright argued at the hearing that both the old and new policies are
    constitutionally sound. While “voluntary cessation” of a policy can render a challenge moot, the
    party defending the policy “bears a heavy burden” in demonstrating mootness. Rich v. Sec’y, Fla.
    Dep’t of Corr., 716 F.3d 525, 531 (11th Cir. 2013) (quotation omitted). This is especially so where
    the party continues to defend the constitutionality of the old policy. See id. at 532. Therefore, the
    Court will consider the parties’ arguments on this policy in full.
           5
            Speech First submitted a blank “Intake Form” that contains fields for a student to
    provide details of an incident. See Doc.3-1 at 195–98.




                                                    -5-
Case 6:21-cv-00313-GAP-GJK Document 46 Filed 07/29/21 Page 6 of 20 PageID 1398




    from UCF officials.

          According to the webpage, JKRT acts as “a resource for anyone who wants

    to examine issues of bias, discrimination, or hate.” Doc. 3-1 at 180. The webpage

    further states that:

          The JKRT creates timely interventions to incidents that are sensitive
          to the rights of all parties involved. It is intended that any JKRT
          programming or intervention will be educational at its core. It will
          involve a variety of activities including discussion, mediation,
          training, counseling and consensus building. Through the voluntary
          participation of the persons involved in and impacted by bias
          incidences, the JKRT’s interventions and prevention programming
          will foster a sense of civility and campus community encompassing
          respect and understanding that supports a multicultural and diverse
          campus environment.

    Doc. 3-1 at 182.

          Another webpage defines a “bias-related incident” as “any behavior or

    action directed towards an individual or group based upon actual or perceived

    identity characteristics or background.” Doc. 3-1 at 191. The JKRT has broad

    latitude to respond to incidents, including those that are otherwise “not covered

    by formal policies or procedures but have the effect of harming individuals or

    groups.” Id. at 191–92. The JKRT webpage provides examples of incidents which

    can prompt a report, including physical injury, stalking, bullying, verbal or

    written harassment, gestures, and others. Id. at 192–93.




                                            -6-
Case 6:21-cv-00313-GAP-GJK Document 46 Filed 07/29/21 Page 7 of 20 PageID 1399




        II.       Legal Standard

              To obtain a preliminary injunction, a party must establish that: “(1) it has a

    substantial likelihood of success on the merits; (2) it will suffer an irreparable

    injury unless the injunction is granted; (3) the harm from the threatened injury

    outweighs the harm the injunction would cause the opposing party; and (4) the

    injunction would not be adverse to the public interest.” Gonzalez v. Governor of Ga.,

    978 F.3d 1266, 1270–71 (11th Cir. 2020).

        III.      Analysis

              Speech First argues that it is substantially likely to succeed on the merits of

    its challenge because UCF’s policies, on their face, violate the constitutional rights

    of Speech First’s Members. Cartwright contends that Speech First is unlikely to be

    successful in establishing that the Members have standing and, even if the

    Members have standing, UCF’s policies do not violate the Constitution.

                  A. Article III Standing

              When a defendant challenges a motion for preliminary injunction on Article

    III grounds, the movant must demonstrate a substantial likelihood of success on

    the merits with respect to the issue of standing.6 This burden is equivalent to a


              The Eleventh Circuit has not directly addressed this issue. However, in Church v. City of
              6

    Huntsville, the Court held that district courts should not “impose a standing burden beyond the
    sufficiency of the allegations of the pleadings on a plaintiff seeking a preliminary injunction,
    unless the defendant puts the plaintiff on notice that standing is contested.” 30 F.3d 1332, 1336 (11th Cir.
    1994) (emphasis added). Thus, when a defendant has challenged standing in response to a
    motion for a preliminary injunction, then it is appropriate to impose a higher burden. Here,


                                                        -7-
Case 6:21-cv-00313-GAP-GJK Document 46 Filed 07/29/21 Page 8 of 20 PageID 1400




    plaintiff’s burden at summary judgment.7

           A litigant must have standing under Article III of the Constitution to sue in

    federal court, which requires an injury-in-fact, causation, and redressability.

    Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). An association like Speech First

    has standing when: “(a) its members would otherwise have standing to sue in

    their own right; (b) the interests it seeks to protect are germane to the

    organization's purpose; and (c) neither the claim asserted nor the relief requested

    requires the participation of individual members in the lawsuit.” Hunt v. Wash.

    State Apple Advert. Comm’n, 432 U.S. 333, 343 (1977). Cartwright argues that Speech

    First’s Members lack standing because they were not injured under UCF’s

    policies.

           Speech First acknowledges that its Members have not been disciplined

    under any of UCF’s policies. Instead, Speech First argues that the Members have

    been injured because they avoid expressing their views out of fear of discipline

    under the policies. To establish an injury-in-fact in a “threat of enforcement”


    Cartwright challenged standing in his Response and Speech First had an adequate opportunity to
    respond through its Reply and oral argument.
           7
              When a court considers the likelihood of success on the merits, “this necessarily
    includes a likelihood of the court's reaching the merits, which in turn depends on a likelihood
    that plaintiff has standing.” Nat’l Wildlife Fed’n v. Burford, 835 F.2d 305, 328 (D.C. Cir. 1987)
    (Williams, J., concurring). “It follows that the specificity required for standing allegations to
    secure a preliminary injunction will normally be no less than that required on a motion for
    summary judgment.” Id.; see also Speech First, Inc. v. Killeen, 968 F.3d 628, 638 (7th Cir. 2020)
    (quoting Lujan v. Nat'l Wildlife Fed'n, 497 U.S. 871, 907 n.8 (1990)).




                                                    -8-
Case 6:21-cv-00313-GAP-GJK Document 46 Filed 07/29/21 Page 9 of 20 PageID 1401




    lawsuit like this one, a plaintiff must demonstrate: (1) an intent to engage in the

    “conduct arguably affected with a constitutional interest”; (2) that the future

    conduct is arguably proscribed by the statute or rule at issue; and (3) that “the

    threat of future enforcement . . . is substantial.” Susan B. Anthony List v. Driehaus,

    573 U.S. 149, 161–64 (2014). The parties primarily dispute the third element with

    respect to the JKRT.

          To satisfy the third element, a plaintiff must establish an objectively

    reasonable fear of prosecution. Wilson v. State Bar of Ga., 132 F.3d 1422, 1428 (11th

    Cir. 1998) (“[I]f no credible threat of prosecution looms, the chill is insufficient to

    sustain the burden that Article III imposes.”) (quoting N.H. Right to Life Pol. Action

    Comm. v. Gardner, 99 F.3d 8, 14 (1st Cir. 1996)). Mere “[a]llegations of a subjective

    ‘chill’ are not an adequate substitute for a claim of specific present objective harm

    or threat of specific future harm.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 418

    (2013) (quoting Laird v. Tatum, 408 U.S. 1, 13–14 (1972)).

                 i.     Discriminatory-Harassment and Computer Policies

          Cartwright argues that Speech First lacks standing with respect to the

    Discriminatory-Harassment Policy and the Computer Policy, mainly because

    those policies do not encompass the Members’ views. In other words, the

    Members cannot fear those policies because they do not punish constitutionally

    protected speech. But whether the policies encompass protected conduct is



                                              -9-
Case 6:21-cv-00313-GAP-GJK Document 46 Filed 07/29/21 Page 10 of 20 PageID 1402




     entangled with the merits of Speech First’s facial challenge and is better addressed

     there. Further, disclaimers alone will not defeat standing. See ACLU v. Fla. Bar, 999

     F.2d 1486, 1493–95 (11th Cir. 1993). Considering the subject matter of the

     challenged policies and the fact that UCF can discipline students for violating

     those policies, the Court finds Speech First has satisfied its standing burden at this

     stage.

                    ii.   JKRT

              Cartwright argues that Speech First’s Members have not been injured by the

     JKRT because the JKRT has no disciplinary authority and, therefore, there is no

     threat of future enforcement. Other colleges and universities have implemented

     “bias-response teams” like the JKRT. While a comparable program has not been

     analyzed within the Eleventh Circuit, other circuits provide helpful analysis.

              Other circuit courts of appeals are split on whether the implementation of a

     bias-response team—like the JKRT—can support standing in the context of a pre-

     enforcement constitutional challenge. The Fifth and Sixth Circuits both held that

     Speech First had standing to challenge bias-response teams implemented by the

     University of Michigan and University of Texas at Austin. See Speech First, Inc. v.

     Schlissel, 939 F.3d 756, 765 (6th Cir. 2019) (Michigan); Speech First, Inc. v. Fenves, 979

     F.3d 319, 338 (5th Cir. 2020) (Texas). The Sixth Circuit in Schlissel held that an

     invitation and the ability to refer were sufficient to chill speech and support



                                               - 10 -
Case 6:21-cv-00313-GAP-GJK Document 46 Filed 07/29/21 Page 11 of 20 PageID 1403




     standing. Schlissel, 939 F.3d at 765. Schlissel reasoned that the bias-response team’s

     involvement was an “objectively implied threat” to Speech First’s members, even

     absent any evidence that the team disciplined students. See id. The Fifth Circuit

     ruled similarly in Fenves, but also credited evidence that the bias-response team

     had “’referred’ a large number of reporting individuals” to other university

     entities as further chilling speech. Fenves, 979 F.3d at 338.

           The Seventh Circuit in Killeen held that a bias-response team that cannot

     discipline students does not objectively chill speech and students do not have

     standing to challenge its policies. Speech First, Inc. v. Killeen, 968 F.3d 628, 644 (7th

     Cir. 2020). The Seventh Circuit reasoned that the voluntariness of the team’s

     meetings, combined with the fact that the team lacked authority to discipline

     students, undermined any credible threat of prosecution. Id. at 639–44. According

     to Killeen, students do not have standing to challenge a bias-response team unless

     there is some evidence that contact with the bias-response team is compulsory or

     that the team’s involvement is tantamount to a disciplinary referral. See id.

           The Seventh Circuit’s reasoning in Killeen is persuasive. A program that has

     no authority to discipline students and cannot compel students to engage with it

     does not objectively chill conduct unless there is evidence to the contrary. Here,

     the parties do not dispute that, according to the website, contact with the JKRT

     following an incident report is voluntary and the JKRT does not have the



                                                - 11 -
Case 6:21-cv-00313-GAP-GJK Document 46 Filed 07/29/21 Page 12 of 20 PageID 1404




     independent authority to discipline students. Instead, Speech First contends that

     an invitation from the JKRT is implicitly authoritative and compulsory because

     the JKRT is a university entity. Speech First thus argues that its Members’ belief

     that they cannot ignore the JKRT is reasonable. However, under this logic, just

     about any communication from a university official or department to an

     individual student could potentially chill speech. Without some evidence

     suggesting that the JKRT compels student involvement, Speech First cannot

     establish that its Members’ fears are objectively reasonable.

           Speech First also argues that the JKRT’s ability to refer incidents to other

     UCF entities supports a finding that the JKRT objectively chills its Members’

     speech. But UCF submitted affidavits representing that the JKRT virtually never

     refers students for student conduct issues. Doc 36-1 ¶ 21 (stating that the JKRT has

     not referred a student to the conduct office in three years). The fact that the JKRT

     refers matters that fall within the jurisdiction of another university entity—such as

     a Title IX issue or potential criminal activity—relates more to the fact that the

     JKRT is staffed by university officers rather than anything unique to the JKRT.

           Because Speech First has failed to show that the JKRT creates a reasonable

     fear of prosecution, it cannot establish its Members’ standing to challenge the

     JKRT at the preliminary injunction stage. Speech First’s Motion will therefore be

     denied as to the JKRT.



                                              - 12 -
Case 6:21-cv-00313-GAP-GJK Document 46 Filed 07/29/21 Page 13 of 20 PageID 1405




                B. Likelihood of Success on the Merits

            Speech First claims that UCF’s policies violate the First and Fourteenth

     Amendments of the Constitution.

                   i.     Discriminatory-Harassment Policy

            Speech First contends that UCF’s Discriminatory-Harassment Policy

     (hereinafter, the “Policy”) is unconstitutionally overbroad under the First

     Amendment and engages in impermissible viewpoint discrimination. 8

            The First Amendment’s overbreadth doctrine is an exception to the general

     rule that “a facial attack must usually prove ‘that no set of circumstances exists

     under which the [policy] would be valid.’” Doe v. Valencia Coll., 903 F.3d 1220,

     1232 (11th Cir. 2018) (quoting United States v. Salerno, 481 U.S. 739, 745 (1987)). A

     plaintiff bringing a facial overbreadth challenge “must show that the statute

     ‘punishes a substantial amount of protected free speech, judged in relation to the

     statute’s plainly legitimate sweep.’” Id. (emphasis in original) (citations omitted).

     This requires “a realistic danger that the statute itself will significantly

     compromise recognized First Amendment protections of parties not before the

     Court for it to be facially challenged on overbreadth grounds.” Id. (quoting

     Members of the City Council of City of L.A. v. Taxpayers for Vincent, 466 U.S. 789, 801



            8
              Speech First does not contend that the Discriminatory-Harassment Policy is
     unconstitutionally vague, as it does with the Computer Policy.




                                                  - 13 -
Case 6:21-cv-00313-GAP-GJK Document 46 Filed 07/29/21 Page 14 of 20 PageID 1406




     (1984)). “[T]he party claiming overbreadth ‘bears the burden of demonstrating,

     from the text of the law and from actual fact, that substantial overbreadth exists.’”

     Id. (quoting Virginia v. Hicks, 539 U.S. 113, 122 (2003)).

            When a plaintiff challenges a public university’s policies, the question is

     whether those policies simply address unprotected conduct under Tinker or

     whether they also reach constitutionally protected conduct.9 “The Supreme Court

     has held that public schools may regulate student expression when it

     ‘substantially interfere[s] with the work of the school or impinge[s] upon the

     rights of other students.’” Valencia Coll., 903 F.3d at 1229 (quoting Tinker v. Des

     Moines Indep. Cmty. Sch. Dist., 393 U.S. 503, 509 (1969)). Conduct that “materially

     disrupts classwork or involves substantial disorder or invasion of the rights of

     others is, of course, not immunized by the constitutional guarantee of freedom of

     speech.” Tinker, 393 U.S. at 513 (emphasis added).

            Speech First contends that the Court must apply strict scrutiny because the

     Policy is content based and viewpoint discriminatory. Before the Court can reach

     that question, it must first consider whether the Policy, “when read as a whole,

     covers conduct that Tinker allows schools to regulate.” See Valencia Coll., 903 F.3d



            9
               Although universities and colleges have less latitude to regulate the speech and conduct
     of their adult students, Tinker still applies to them. See Doe v. Valencia Coll., 903 F.3d 1220, 1229
     (11th Cir. 2018); DeJohn v. Temple Univ., 537 F.3d 301, 317 (3d Cir. 2008); Ala. Student Party v.
     Student Gov’t Ass’n of Univ. of Ala., 867 F.2d 1344, 1346–47 (11th Cir. 1989).




                                                     - 14 -
Case 6:21-cv-00313-GAP-GJK Document 46 Filed 07/29/21 Page 15 of 20 PageID 1407




     at 1232. If the terms of the Policy can only be read to reach unprotected conduct,

     then strict scrutiny does not apply.

           Beginning with the text of the Policy, “discriminatory harassment” is

     defined as “verbal, physical, electronic, or other conduct based upon” a list of

     characteristics that are protected under the Policy. Doc. 3-1 at 17–18. These include

     race, color, ethnicity, national origin, religion, non-religion, genetic information,

     sex, disability, marital status, political affiliation, and veteran’s status. Id. Conduct

     is punishable under the Policy if it “interferes with [an] individual’s educational

     or employment opportunities, participation in a university program or activity, or

     receipt of legitimately-requested services” and it rises to the level of “Hostile

     Environment Harassment.” Id. To qualify as Hostile Environment Harassment, the

     conduct must be “so severe or pervasive that it unreasonably interferes with, limits,

     deprives, or alters the terms or conditions of” education, employment, or

     participation in university programs or activities when viewed subjectively and

     objectively. Id. at 14. (emphasis added). In evaluating whether conduct creates a

     hostile environment, UCF applies a totality test and enumerates several factors it

     considers. These considerations include the “frequency, nature, and severity of the

     conduct,” the impact of the conduct, and whether a physical threat occurred. Id.

     Finally, the Policy indicates that a single act could qualify as a violation if

     sufficiently severe. Id.



                                               - 15 -
Case 6:21-cv-00313-GAP-GJK Document 46 Filed 07/29/21 Page 16 of 20 PageID 1408




            The Policy is clearly aimed at regulating unprotected conduct under

     Tinker—conduct that unreasonably invades the rights of other students. The issue

     is whether the Policy can be read to encompass protected conduct that does not

     invade the rights of others. Read as a whole, the Policy does not prohibit all

     conduct that pertains to any of the protected categories. Instead, it only prohibits

     conduct that is “severe or pervasive” and that “unreasonably interferes” with the

     rights of other students.

            The Eleventh Circuit considered a similar facial overbreadth challenge

     under the First Amendment in Valencia College. There, the Court held that a

     stalking prohibition was valid under Tinker because: (1) it regulated willful,

     malicious, and repeated conduct; and (2) it relied on an objective threshold of

     harm, rather than a subjective or minimal one. Valencia Coll., 903 F.3d at 1232–33.

     While UCF’s Policy considers the intent of the actor in an incident, it also

     considers the effect of the allegedly harassing activity on others and whether any

     reaction or detriment is objectively reasonable. The fact that the Policy only

     prohibits severe or pervasive conduct means that the Members cannot reasonably

     believe that they would be punished for simply expressing unpopular viewpoints

     as Speech First contends.10



            10
               Speech First argues that single-instance harassment policies were deemed
     constitutionally impermissible in the Supreme Court’s ruling in Davis v. Monroe County Board of
     Education, 526 U.S. 629 (1999). However, the majority in that case did not conduct any


                                                   - 16 -
Case 6:21-cv-00313-GAP-GJK Document 46 Filed 07/29/21 Page 17 of 20 PageID 1409




            Speech First also argues that an otherwise permissible general harassment

     policy under Tinker can be rendered unconstitutional if it prohibits discrimination.

     See Doc. 3 at 15. But as discussed, so long as a harassment policy is aimed at severe

     or pervasive conduct that invades the rights of others, it does not encompass

     protected speech. It is unreasonable to assume that drafting a harassment policy to

     target severe and pervasive discriminatory conduct motivated by characteristics

     like race or sex somehow broadens the core prohibition in an unconstitutional

     way. Indeed, in other cases where discriminatory policies were struck down,

     courts found that the prohibitory language itself was problematic, rather than the

     simple fact that a policy was aimed at discrimination. See, e.g., DeJohn, 537 F.3d at

     317–18 (harassment policy unconstitutionally overbroad where it prohibited

     “hostile” and “offensive” conduct without further definition and made conduct

     punishable based solely on the intent of the actor); Saxe v. State Coll. Area School

     Dist., 240 F.3d 200, 217 (3d Cir. 2001) (policy overbroad where it broadly

     prohibited speech that created an “intimidating, hostile or offensive environment”

     and “does not, on its face, require any threshold showing of severity or

     pervasiveness”).


     constitutional analysis of single-instance harassment policies. Instead, the Court simply held that
     Congress did not intend to prohibit single-instance harassment when it enacted Title IX. Id. at
     649–54. Speech First mistakenly reasons that Justice Kennedy’s dissent in Davis provides the
     controlling rationale from the majority’s decision. See Doc. 3 at 15 (citing Davis, 526 U.S. at 667
     (Kennedy, J., dissenting)).




                                                    - 17 -
Case 6:21-cv-00313-GAP-GJK Document 46 Filed 07/29/21 Page 18 of 20 PageID 1410




           Therefore, the Court finds that the Discriminatory-Harassment Policy is

     sufficiently constrained to permissible regulation under Tinker and is not fatally

     overbroad.

                  ii.   Computer Policy

           Speech First contends that UCF’s Computer Policy is vague and overbroad.

     In addition to the overbreadth standard discussed above, “[v]agueness arises

     when a statute is so unclear as to what conduct is applicable that persons ‘of

     common intelligence must necessarily guess at its meaning and differ as to its

     application.’” United States v. Gilbert, 130 F.3d 1458, 1462 (11th Cir.1997) (quoting

     Connally v. Gen. Constr. Co., 269 U.S. 385, 391 (1926)). “[A] plaintiff whose speech is

     clearly proscribed cannot raise a successful vagueness claim . . . .” Holder v.

     Humanitarian Law Project, 561 U.S. 1, 20 (2010).

           UCF’s Computer Policy is plainly vague and overbroad. It simply prohibits

     “harassing or hate messages” without defining the terms. A student reading the

     policy would have no way of knowing whether his or her conduct was proscribed,

     and the policy creates a strong risk that it could sweep in conduct that is protected

     under the First Amendment. Cartwright does not offer any substantive argument

     that the policy is constitutional, other than denying that the policy is applied to

     constitutionally protected activities. Such a disclaimer alone cannot save an




                                              - 18 -
Case 6:21-cv-00313-GAP-GJK Document 46 Filed 07/29/21 Page 19 of 20 PageID 1411




     otherwise vague policy. Therefore, the Court finds that Speech First is likely to

     succeed on the merits of its challenge to UCF’s Computer Policy.

                 C. Remaining Preliminary Injunction Factors

           The only remaining question is whether Speech First can establish the other

     elements for a preliminary injunction with respect to the Computer Policy:

     irreparable injury, the balance of the harms, and the public interest. It is well

     accepted in the Eleventh Circuit that a constitutional injury is a “per se irreparable

     injury” and Speech First has established that element. See Otto v. City of Boca Raton,

     981 F.3d 854, 870 (11th Cir. 2020). Likewise, the remaining elements are satisfied

     because neither UCF nor the public have “any legitimate interest in enforcing an

     unconstitutional ordinance.” See id.

        IV.      Conclusion

           Accordingly, it is ORDERED that:

           1. Plaintiff’s Motion for Preliminary Injunction is GRANTED in part and

                 DENIED in part.

           2. Defendant is enjoined from enforcing the University of Central Florida’s

                 Use of Information Technologies and Resources Policy 4-002.2(B)(7)(b)

                 until further order of the Court.11 In all other respects, the motion is

                 DENIED.


           11
                Speech First also asks the Court not to impose an injunction bond. The Court sees no


                                                    - 19 -
Case 6:21-cv-00313-GAP-GJK Document 46 Filed 07/29/21 Page 20 of 20 PageID 1412




            DONE and ORDERED in Chambers, Orlando, Florida on July 29, 2021.




     Copies furnished to:

     Counsel of Record
     Unrepresented Party




     reason to impose one here and Cartwright does not argue that a bond is necessary.




                                                  - 20 -
